MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                    Jul 30 2018, 11:03 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Andrew B. Arnett                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Michael Gene Worden
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David G. Pike,                                            July 30, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-205
        v.                                                Appeal from the Shelby Superior
                                                          Court
State of Indiana,                                         The Honorable R. Kent Apsley,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          73D01-1607-F6-267



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-205 | July 30, 2018                      Page 1 of 5
                                         Statement of the Case
[1]   Davis G. Pike (“Pike”) appeals his conviction following a bench trial of Level 6

      felony operating a vehicle with a schedule I or II controlled substance in the

      body causing serious bodily injury.1 He argues that there is insufficient

      evidence to support his conviction. Concluding that the evidence is sufficient,

      we affirm Pike’s conviction.


[2]   We affirm.


                                                        Issue
                 Whether there is sufficient evidence to support Pike’s conviction
                 for Level 6 felony operating a vehicle with a schedule I or II
                 controlled substance in the body causing serious bodily injury. 2


                                                        Facts
[3]   The facts most favorable to the verdict reveal that in May 2015, Pike was

      driving a vehicle with his nine-months-pregnant girlfriend, Samara Bedell

      (“Bedell”), as a passenger in the back seat. Pike turned left into oncoming

      traffic while his ability to see the oncoming traffic was obscured by a truck, and

      his vehicle was struck by an oncoming van. A seriously injured Bedell was




      1
          IND. CODE § 9-30-5-4.
      2
        Pike also argues that there is insufficient evidence to support his conviction of Level 6 felony operating a
      vehicle while intoxicated. However, the sentencing order provides that the trial court “enter[ed] no judgment
      as to Count I, Operating a Vehicle While Intoxicated Causing Serious Bodily Injury, a Level 6 Felony, a
      factually included offense under Count II.” (App. Vol. 2 at 35). Because Pike was not convicted of
      operating a vehicle while intoxicated, there is no such conviction to appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-205 | July 30, 2018                       Page 2 of 5
      lifelined to a severe trauma facility where she was diagnosed with a ruptured

      uterus, and her baby died. At the time of the crash, Pike had THC active

      metabolites in his blood.


[4]   The trial court convicted Pike of Level 6 felony operating a vehicle with a

      schedule I or II controlled substance in his body causing serious bodily injury.

      Pike now appeals.


                                                   Decision
[5]   Pike argues that there is insufficient evidence to support his conviction for Level

      6 felony operating a vehicle with a schedule I or II controlled substance causing

      serious bodily injury. Our standard of review for sufficiency of the evidence

      claims is well settled. We consider only the probative evidence and reasonable

      inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We do not reweigh the evidence or judge witness credibility. Id. We

      will affirm the conviction unless no reasonable fact finder could find the

      elements of the crime proven beyond a reasonable doubt. Id. The evidence is

      sufficient if an inference may be reasonably drawn from it to support the

      verdict. Id. at 147.


[6]   In order to convict Pike of Level 6 felony operating a vehicle with a schedule I

      or II controlled substance in his body causing serious bodily injury, the State

      had the burden to prove beyond a reasonable doubt that Pike caused serious

      bodily injury to Bedell while operating a vehicle with a schedule I or II

      controlled substance or metabolite in his body. See I.C. § 9-30-5-4. Pike’s sole

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-205 | July 30, 2018   Page 3 of 5
      argument is that “his driving was not the substantial cause of [Bedell’s] injury.”

      (Pike’s Br. 11).


[7]   Pike has waived appellate review of this argument because his brief, conclusory

      argument is supported neither by citation to authority nor cogent argument. See

      Smith v. State, 822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005) (“Generally, a party

      waives any issue raised on appeal where the party fails to develop a cogent

      argument or provide adequate citation to authority and portions of the

      record.”), trans. denied.


[8]   Waiver notwithstanding, the Indiana Supreme Court has explained that “the

      State must prove the defendant’s conduct was a proximate cause of the victim’s

      injury or death.” Abney v. State, 766 N.E.2d 1175, 1178 (Ind. 2002). In other

      words, the State must prove that the victim’s injury was a foreseeable result of

      the defendant’s conduct. Hopson v. State, 95 N.E.3d 531, 533 (Ind. Ct. App.

      2018).


[9]   Here, it is foreseeable that a passenger will suffer serious bodily injury where

      the driver (1) makes a left turn in front of oncoming traffic when his view is

      obstructed, and (2) has active THC metabolites in his blood. This evidence is

      sufficient to support Pike’s conviction for Level 6 felony operating a vehicle

      with a schedule I or II controlled substance in his body causing serious bodily

      injury.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-205 | July 30, 2018   Page 4 of 5
[10]   Affirmed.


       Vaidik, C.J., and Barnes, Sr.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-205 | July 30, 2018   Page 5 of 5